
	
		I
		112th CONGRESS
		2d Session
		H. R. 6513
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Frelinghuysen
			 (for himself, Mr. Engel,
			 Mr. Fitzpatrick,
			 Mr. Gerlach,
			 Mr. Garrett,
			 Mr. Hinchey,
			 Ms. Hayworth,
			 Mr. Pascrell, and
			 Mr. Murphy of Connecticut) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To extend the authorization of the Highlands Conservation
		  Act through fiscal year 2024.
	
	
		1.Extension of Highlands
			 Conservation Act
			(a)Extension of
			 land conservation projects in the Highlands regionSection
			 4(e) of the Highlands Conservation Act (Public Law 108–421; 118 Stat. 2377) is
			 amended by striking 2014 and inserting
			 2024.
			(b)Extension of
			 Forest Service and USDA programs in the Highlands regionSection 5(c) of the Highlands Conservation
			 Act (Public Law 108–421; 118 Stat. 2378) is amended by striking
			 2014 and inserting 2024.
			
